  Case 18-20510       Doc 31      Filed 05/06/20 Entered 05/06/20 12:12:48          Desc Main
                                    Document     Page 1 of 5


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                                    Chapter 7

LOGAN, RODNEY D.                                          Case No. 18-20510-JPC

                        Debtor.                           Hon. Jacqueline P. Cox

                                                          Hearing: __June 9, 2020
                                                                      1:00 p.m.

                                     NOTICE OF MOTION

TO: ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on, Tuesday, June 9, 2020, at 1:00 p.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Jacqueline P. Cox
telephonically pursuant to the Court’s Amended General Order No. 20-03 (a copy of which is on
the Court’s website, ilnb.uscourts.gov), or before any other judge who may be sitting in her place
and stead, and present the attached Trustee’s Application For Compensation. A party who
objects to this motion must file a Notice of Objection no later than two (2) business days before
the presentment date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the motion without
a hearing before the date of presentment.


 Dated: May 6, 2020                                 Respectfully submitted,

                                                    RONALD R. PETERSON, not individually but
                                                    as Chapter 7 Trustee for the Bankruptcy Estate
                                                    of Rodney D. Logan

                                                    By:        /s/ Ronald R. Peterson
                                                               Ronald R. Peterson
 Ronald R. Peterson (02188473)
 JENNER & BLOCK LLP
 353 N. Clark Street
 Chicago, IL 60654
 Telephone: (312) 222-9350
 Facsimile: (312) 840-7381
 E-mail: rpeterson@jenner.com
  Case 18-20510       Doc 31     Filed 05/06/20 Entered 05/06/20 12:12:48        Desc Main
                                   Document     Page 2 of 5



                                CERTIFICATE OF SERVICE

       I, Ronald R. Peterson, an attorney, certify that on Wednesday, May 6, 2020, I caused a

copy of the foregoing Trustee’s Application For Compensation to be served on each of the

parties listed on the attached Service List by the Court’s CM/ECF system or by First Class U.S.

mail, postage prepaid, as indicated.


                                                   /s/ Ronald R. Peterson
                                                       Ronald R. Peterson




                                              2
 Case 18-20510      Doc 31     Filed 05/06/20 Entered 05/06/20 12:12:48         Desc Main
                                 Document     Page 3 of 5


                                        Service List

                                   In re Rodney D. Logan
                                     Case No. 18-20510

VIA ECF NOTIFICATION:

     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     Ronald R Peterson rpeterson@jenner.com,
      rpeterson@ecf.epiqsystems.com;docketing@jenner.com
     David M Siegel davidsiegelbk@gmail.com,
      author@proofofpayments.com;R41057@notify.bestcase.com; johnellmannlaw@gmail.com

VIA U.S. MAIL:

Ally Financial                                 Ally Financial
PO Box 130424                                  PO Box 380901
Roseville, MN 55113-0004                       Bloomington, MN 55438-0901

Capital One Bank USA NA                        Comcast
10700 Capital One Way                          Bankruptcy Department
Richmond, VA 23060-9243                        11621 E. Marginal Way 5
                                               Tukwila, WA 98168-1965

Comcast                                        Discover Financial SVCS LLC
c/o Diversified Consultants                    PO Box 15316
PO Box 551268                                  Wilmington, DE 19850-5316
Jacksonville, FL 32255-1268

First Tech Federal Credit Union                Illinois Department of Revenue
Attn: Bankruptcy Department                    Bankruptcy Department
PO Box 2100                                    PO Box 64338
Beaverton, OR 97075-210                        Chicago, IL 60664-0338

Patrick S. Layng                               Rodney D. Logan
Office of the U.S. Trustee, Region 11          727 Austin St., Apt. 2N
219 S Dearborn St                              Evanston, IL 60202-3420
Room 873
Chicago, IL 60604-2027

David M Siegel                                 Wells Fargo Card Service
David M. Siegel & Associates                   PO Box 14517
790 Chaddick Drive                             Des Moines, IA 50306-3517
Wheeling, IL 60090-6005
  Case 18-20510       Doc 31     Filed 05/06/20 Entered 05/06/20 12:12:48           Desc Main
                                   Document     Page 4 of 5


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE                                                )      Chapter 7
                                                     )
LOGAN, RODNEY D.                                     )      CASE NO. 18-20510-JPC
                                                     )
                                Debtor(s).           )      Hon. Jacqueline P. Cox


                              TRUSTEE’S APPLICATION FOR
                                   COMPENSATION

TO:     THE HONORABLE Jacqueline P. Cox

        NOW COMES RONALD R. PETERSON, Trustee herein, pursuant to 11 U.S.C. §330,
and requests $1,632.10 as compensation, $0.00 amount of which has previously been paid.
                         I. COMPUTATION OF COMPENSATION
        Total disbursements to parties in interest, excluding the Debtor, but including holders of
secured claims are $8,820.98. Pursuant to 11 U.S.C. §326, compensation should be computed as
follows:
25% of the First $5,000.00                   $1,250.00                  ($1,250.00 max.)
10% of next $45,000.00                       $382.10                    ($4,500.00 max.)
05% of next $950,000.00                      $0.00                      ($47,500.00 max.)
03% of balance                               $0.00




TOTAL COMPENSATION                           $1,632.10
  Case 18-20510       Doc 31      Filed 05/06/20 Entered 05/06/20 12:12:48      Desc Main
                                    Document     Page 5 of 5


         The undersigned certifies under penalty of perjury that no agreement or understanding
exists between the undersigned and any other person for sharing of compensation prohibited by
the Bankruptcy Code. No payments have previously been made or promised in any capacity in
connection with the above case.




Dated:      April 24, 2020                         /s/ RONALD R. PETERSON
                                                   RONALD R. PETERSON, Trustee


RONALD R. PETERSON
JENNER & BLOCK LLP
353 N. CLARK STREET
38TH FLOOR
CHICAGO, IL 60654-3456
Business      (312)222-9350
FAX           (312) 840-7381
